Citation Nr: 0913940	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicide agents.  

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicide agents.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  That decision was reversed by the U.S. 
Court of Appeals for the Federal Circuit, and the Secretary 
of VA in response imposed a Stay involving claims based upon 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  The Stay has since been lifted.  
Chairman's Memorandum No. 01-09-03 (January 22, 2009).  Thus, 
the Board will adjudicate the claim on the merits.

In August 2005, the Veteran at a Board hearing.  The Judge 
who chaired the hearing is no longer employed by the Board.  
In February 2009, the Veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  He was informed that should he not 
respond within 30 days, it would be assumed that he did not 
desire an additional hearing.   The Veteran did not respond 
to the letter.  Accordingly, the Board assumes that he does 
not desire an additional hearing and will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  The Veteran had active service in the waters offshore of 
Vietnam during the Vietnam War.  He did not serve in the 
Republic of Vietnam during service, and there is no record of 
his having stepped foot into the country at any time during 
active service.

2.  The Veteran's diabetes mellitus first manifested many 
years after service and is not related to his service or to 
any aspect thereof.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In an August 2002 letter, the RO notified the Veteran of the 
elements necessary to establish his claim of service 
connection for diabetes mellitus.  The letter notified him of 
the first element, i.e., that the evidence needed to show 
that the disability was related to service.  The letter also 
satisfied the second and third elements because they advised 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the Dingess requirements, the 
claimant was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus. Any questions as to 
the appropriate disability rating or effective date to be 
assigned are therefore moot.  Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

In addition, given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim. Thus, the purpose of the notice, to ensure that he had 
the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated. Thus, even assuming a notice 
error, the Board concludes the error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
treatment records, together with the records of his post- 
service medical care.  The Board acknowledges, however, that 
to date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his disorder.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The evidence shows that the Veteran's diabetes mellitus was 
initially diagnosed in 1996, nearly three decades after his 
discharge from active duty.  Further, diabetes mellitus is 
not the type of condition that is capable of lay observation.  
In addition, although he contends that he developed diabetes 
mellitus as a result of exposure to herbicide agents, he has 
not submitted any evidence demonstrating that he set foot 
within the Republic of Vietnam during the Vietnam War, or 
that he was otherwise exposed to herbicide agents in service.  
As such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran 
and VA is not required to afford him a medical examination 
and/or obtain a medical opinion as to the etiology or onset 
of his diabetes mellitus.  The Board thus finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  "Service in the 
Republic of Vietnam" includes "in-country" service or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008) (upholding VA's regulation and 
interpretation thereof regarding service in Vietnam).  In the 
case of such a Veteran, service connection for listed 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within specified periods.  This includes 
Type II diabetes mellitus (adult onset diabetes), if manifest 
to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran's Form DD-214 demonstrates that he had one year 
and five months of foreign and/or sea service, and that he 
received the Vietnam Service Medal and the National Defense 
Service Medal.  The Veteran's service records show that he 
was stationed aboard the U.S.S. Segundo, a submarine that 
patrolled the coast of Vietnam.  The Veteran's military 
occupational specialty is not clear from a review of his 
service records.  In August 2005 testimony before the Board, 
however, the Veteran stated that he served as a "look out" 
aboard the submarine.  

At the time he submitted his claim for service connection in 
February 2002, the Veteran reported that the submarine on 
which he served was not allowed to dock in the country of 
Vietnam and acknowledged that his sole exposure to Vietnam 
was in the waters offshore of Vietnam.  Nevertheless, he 
contends that because the submarine on which he was stationed 
processed seawater that included run off from the rivers 
within the country of Vietnam for purposes of making that 
water potable for the crew, he was as likely as not exposed 
to herbicide agents while serving aboard the submarine, and 
is therefore entitled to service connection for diabetes 
mellitus on a presumptive basis.

Members of the United States armed forces who served in 
direct support of operations in Vietnam were eligible for the 
Vietnam Service Medal.  Thus, although the Veteran's service 
made him eligible to receive the Vietnam Service Medal, there 
is no evidence that he served in Vietnam "in-country," or 
under conditions of service involving duty or visitation in 
the Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  Accordingly, despite the 
Veteran's contentions regarding his alleged exposure to 
herbicide agents in service, he may not be presumed to have 
been exposed to herbicide agents as a result of his service, 
and is therefore not entitled to service connection for 
diabetes mellitus on a presumptive basis.  The Board will 
therefore address the merits of the Veteran's claim on 
alternate bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

The Veteran's service treatment records are negative for a 
diagnosis of diabetes mellitus.  Because diabetes mellitus 
was not diagnosed in service, the Board finds that there was 
no evidence of a chronic condition at separation.  38 C.F.R. 
§ 3.303(b).  

Post-service medical records demonstrate that the Veteran was 
diagnosed with diabetes mellitus in February 1996 and that he 
is status post bilateral above-the-knee amputations.  The 
Veteran contends that his diabetes mellitus likely existed 
for many years prior to the initial formal diagnosis.  In 
August 2005 testimony before the Board, the Veteran described 
a lengthy history of painful lower extremities, which 
although not diagnosed as such at the time, he attributed to 
peripheral neuropathy associated with diabetes mellitus, 
suggesting that his diabetes mellitus existed long before it 
was formally diagnosed in 1996.  Significantly, however, at 
the time of his diagnosis in February 1996, his diabetes 
mellitus was felt to be secondary to chronic pancreatitis.  
Additionally, earlier treatment records indicate that the 
Veteran was found to have normal blood sugar in October 1995, 
and that his lower extremity disability was diagnosed as 
peripheral vascular disease, which was felt to have been 
induced by tobacco abuse.  His diabetes mellitus was later 
determined to complicate the peripheral vascular disease, 
leading to the bilateral amputations.  There is no evidence 
in the claims file indicating that any of the Veteran's 
treating providers found a relationship between his diabetes 
mellitus and his period of active service, including alleged 
exposure to herbicide agents.  

Although the Veteran's diabetes mellitus may have existed 
prior to the initial diagnosis in 1996, the first evidence of 
a diagnosis is not dated until nearly 26 years after his 
separation from active service.  The Veteran is thus not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of diabetes 
mellitus or exposure to herbicide agents during the Veteran's 
period of active service.  As there is no evidence of 
treatment for or complaints consistent with diabetes mellitus 
during service, or of exposure to herbicide agents in 
service, the Board finds that a VA examination is not 
required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
Veteran's diabetes mellitus.  Thus, service connection for 
diabetes mellitus is not warranted.

The Board has considered the Veteran's assertions that his 
diabetes mellitus is related to his service.  However, to the 
extent that he ascribes his diabetes mellitus to service, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  
Significantly, diabetes mellitus is not the type of condition 
that is capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Veteran does not have the 
medical expertise to provide an opinion regarding the 
etiology.  While he argues that his diabetes mellitus is 
attributable to exposure to herbicide agents in service, his 
statements alone are not competent to provide either a 
diagnosis or the medical nexus, and a medical professional 
has not made this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the evidence shows that the Veteran's 
diabetes mellitus first manifested many years after his 
period of active service and is not related to service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for diabetes 
mellitus, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


